George Rose Smith, Justice. This is a workmen’s compensation case. The injury, sustained in 1973, is admittedly compensable. The principal appellant, the employer’s insurance carrier, now admits that the claimant is totally and permanently disabled. The administrative law judge and the commission found, however, that the carrier had originally controverted all the claim in excess of a 40% permanent partial disability. On that basis the claimant was allowed a $750 attorney’s fee, which is the first point at issue. The commission also found from the medical testimony that the claimant is in need of nursing services. Those services have been performed by the claimant’s sister. The commission directed that the employer and insurance carrier either provide professional nursing care or work out some arrangement with the claimant’s family to provide that care. The commission’s opinion stipulated that if the parties were unable to agree about the nursing care a hearing should be held by the administrative law judge. Whether the appellants are liable at all for the sister’s nursing care is the other point at issue. The appellants’ abstract of the record, even as partly supplemented by the appellee, is so deficient that reversible error is not shown. We discuss the issues only in sufficient detail to show why this is true. The commission’s opinion, which is essential to an understanding of the first point, is not abstracted, as it should have been. We quote a pertinent paragraph from that opinion, to confirm its controlling importance: The record is clear and convincing that the respondents did not advise the claimant, his attorney, nor the Arkansas Workmen’s Compensation Commission until January 27, 1976, that they would ever accept any degree of permanent disability in excess of 40 percent. This response was written to the Commission after the claimant’s attorney had requested a hearing, claiming permanent and total disability. It would appear by the actions of the respondent-insurance carrier that they were paying only 40 percent to the body as a whole and if the claimant’s attorney had not requested the hearing, that is all the claimant would have received. In order to avoid controversion, respondents should immediately report to the Commission any change as to their stated position. To sit back idly to see if anyone disagrees with them at some time in the future and then say, “yes, we were going to pay permanent and total,” is not sufficient to avoid controversion of the increase in disability. Therefore, we can only conclude that the respondents have controverted all disability over 40 percent to the body as a whole. The commission’s opinion was based at least in part upon two letters written by the claimant’s attorney, both of which, according to the commission’s opinion, indicated that the claimant was totally and permanently disabled. Neither of those vital letters has been abstracted. Moreover, Rule 9 requires that pertinent testimony be abstracted in the first person. Contrary to the rule, the appellants have merely quoted, in question and answer form, a few excerpts from the testimony that are favorable to them. We find the abstract to be flagrantly deficient and therefore affirm the award of the $750 attorney’s fee. With regard to this point the appellee asks in his brief that maximum attorney’s fees be allowed upon all the controverted allowance of disability benefits in excess of 40%. As far as the attorneys’ services before the administrative law judge are concerned, the claimant stated in his notice of appeal to the full commission: “The appeal relates only to the claim for nursing services and not to the award for attorney’s fees. We agree with the award of attorneys’ fees in the award designated by Judge Rebsamen.” As far as any later attorneys’ services may be concerned, there was no cross appeal either from the full commission’s decision or from the circuit court’s affirmance. We therefore cannot award additional affirmative relief to the appellee. We do, however, allow the $250 attorney’s fee authorized by Ark. Stat. Ann. § 81-1332 (Repl. 1976) for services in this court. The commission began its discussion of the second point now in dispute with this statement: “As to the issue of nursing care, we must rely heavily upon the medical evidence presented.” The appellants have not abstracted any of that medical evidence. Consequently we are not in a position to say that the commission’s findings are not supported by substantial evidence. Affirmed. We agree. Fogleman, Holt, and Howard, JJ. Byrd, J., dissents.